MEMORANDUM **
Rocío Flores Ballinas, a native and citizen of Mexico, petitions for review of an order of the Board of Immigration Appeals (“BIA”) summarily affirming an immigration judge’s (“IJ”) decision to deny Flores Ballinas’s application for suspension of deportation. We dismiss the petition for review.
We lack jurisdiction to review the IJ’s discretionary determination that Flores Ballinas failed to show extreme hardship. See Kalaw v. I.N.S., 133 F.3d 1147, 1152 (9th Cir.1997). We do not consider Flores Ballinas’s contentions regarding physical presence, because her failure to establish hardship is dispositive.
We lack jurisdiction to review Flores Ballinas’s due process challenges to the IJ proceedings because she failed to raise them before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (noting that due process challenges that are “procedural in nature” must be exhausted).
We also lack jurisdiction to review the BIA’s decision to summarily affirm Flores Ballinas’s appeal. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 855 (9th Cir.2003) (where the issue before the court is nonreviewable, so is the BIA’s decision to summarily affirm).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.